     Case 3:20-cv-00133-JCH Document 86 Filed 04/27/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

                                                      :
JAKUB MADEJ                                           :
                                                      :       CIVIL ACTION NO.
                        PLAINTIFF                     :       3:20-cv-00133-JCH
                                                      :
v.                                                    :
                                                      :
YALE UNIVERSITY, MARVIN CHUN,                         :
MARK SCHENKER, PETER SALOVEY AND                      :       April 27, 2020
JESSIE ROYCE HILL                                     :
                                                      :
                        DEFENDANTS                    :
                                                      :

        DEFENDANTS’ NOTICE OF AGREEMENT WITH PLAINTIFF’S
                PROPOSED REDACTION OF CHAS PETITION

         The defendants hereby give notice that they have no objection to the plaintiff redacting

the two phone numbers indicated in the plaintiff’s proposed redacted CHAS petition, filed on

April 26, 2020. The defendants do not request any further redactions.



                                               THE DEFENDANTS,
                                               YALE UNIVERSITY, MARVIN CHUN,
                                               MARK SCHENKER, PETER SALOVEY
                                               and JESSIE ROYCE HILL

                                           By: Patrick M. Noonan (CT00189)
                                              PATRICK M. NOONAN – CT00189
                                              DONAHUE, DURHAM & NOONAN, P.C.
                                              Concept Park
                                              741 Boston Post Road, Suite 306
                                              Guilford, CT 06437
                                              Telephone:    (203) 458-9168
                                              Fax:          (203) 458-4424
                                              Email:        pnoonan@ddnctlaw.com
  Case 3:20-cv-00133-JCH Document 86 Filed 04/27/20 Page 2 of 2




                                     CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the court’s CM/ECF System.


                                                       _______________/s/________________
                                                              Patrick M. Noonan




                                                 2
